DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of group I and the species a plasmid or vector comprising a genetic construct of the miRNA-128 inhibitor, siRNA/shRNA, and lipid in the reply filed on 5/20/21 is acknowledged.
Claims 6, 7, 10-12, and 17-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/20/21.

Claim Objections
Claim 8 is objected to because of the following informalities:  The claim does not end with a period.  Appropriate correction is required.

Sequence Compliance
This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825 because there are sequences in the specification at pages 40-41, and 44; and figure 5A, for example, that do not contain a SEQ ID NO.  

	The aforementioned instance of failure to comply is not intended as an exhaustive list of all such potential failures to comply in the instant application.  Applicants are encouraged to thoroughly review the application to ensure that the entire application is in full compliance with all sequence rules.  This requirement will not be held in abeyance.

Drawings
The drawings are objected to because they contain sequences that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2), but each sequence does not contain a SEQ ID NO., as explained in the “Sequence Compliance” section above.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4, 5, 8, 9, and 13-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Additionally, the claims require delivery of any “miRNA-128 inhibitor”, which is a genus that has not been adequately described by the specification.  The specification does not adequately describe the structure required for the agent to function as a miRNA-128 inhibitor.  This encompasses any possible inhibitor that acts via any mechanism and acts upon any target and happens to have the effect of inhibiting miR-128.  The claims do not require any specific structural relationship to miR-128 for the inhibitor.  
Claim 9 recites delivery of any siRNA to any target that has the function of being a miR-128 inhibitor, which is a genus that has not been adequately described in the specification.  One would not be able to readily envision which siRNAs specific to which targets would have the function of inhibition of miR-128.  The claim is directed to delivery of any siRNA to any target; or to shRNAs targeting miRNA-1289 or any precursor sequence of miRNA-128.  The specification does not adequately describe the structure of the precursor.  For example, the claims read upon shRNAs targeting any fragment of any precursor of miRNA-128, which has not been adequately described in the specification.  

Gostelli, the courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872, F.2d at 1012, 10 USPQ2d at 1618.  Additionally, in Carnegie Mellon University v. Hoffman-La Roche Inc., Nos. 07-1266, -1267 (Fed. Cir. Sept. 8, 2008), the Federal Circuit affirmed that a claim to a genus described in functional terms was not supported by the specification’s disclosure of species that were not representative of the entire genus.  Furthermore, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.  In Regents of the University of California v. Eli Lilly & Co. the court stated:
"A written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) ("In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus ...") Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398. 

The claims are rejected under the written description requirement for failing to disclose adequate species to represent the claimed genus, the genus being 1) cardiac disorders that are any disease or condition “benefited” by proliferation of 
The Guidelines for Examination of Patent Applications under the 35 USC § 112, first paragraph, “Written Description” Requirement”, published at Federal Register, Vol. 66, No. 4, pp. 1099-1111 outline the method of analysis of claims to determine whether adequate written description is present.  The first step is to determine what the claim as a whole covers, i.e., discussion of the full scope of the claim.  Second, the application should be fully reviewed to understand how applicant provides support for the claimed invention including each element and/or step, i.e., compare the scope of the claim with the scope of the description.  Third, determine whether the applicant was in possession of the claimed invention as a whole at the time of filing.  
The scope of the claims is not commensurate with the scope of the description.  The specification describes minimal species of 1) cardiac disorders that are any disease or condition “benefited” by proliferation of cardiomyocytes and/or regeneration of heart tissue; 2) miRNA-128 inhibitors; and 3) miR-128 precursors.  The species disclosed in the specification are not representative of the entire possible genus.
With regards to cardiac disorders, the claims read upon treating an enormous genus of disorders that are not even traditionally considered to be cardiac disorders, as claim 4 recites that the disorder can be any disease or condition “benefited” by proliferation of cardiomyocytes and/or regeneration of heart tissue.  Many other systems of the body would benefit from regeneration of heart tissue.  This genus is enormous and the specification does not adequately describe which disorders are cardiac disorders that would be treatable by inhibition of miR-128.

To achieve the desired function, it appears that the structure is required to be of a shorter length than the claimed genus which has no length limitation and to be complementary to miR-128.  For example, Elbashir et al. (The EMBO Journal, Vol. 20, No. 23, pages 6877-6888, 2001) teaches that duplexes of 21-23 nt RNAs are the sequence specific mediators of RNAi and that even single mismatches between the siRNA duplex and the target mRNA abolish interference (abstract and page 6888).
Thus, having analyzed the claims with regard to the Written Description guidelines, it is clear that the specification does not disclose a representative number of species for RNAi agents within the instant enormous genus that are inhibitory of the target as claimed.  Thus, one skilled in the art would be lead to conclude that Applicant was not in possession of the claimed invention at the time the application was filed.  

Claims 1, 2, 4, 5, 8, 9, and 13-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of increasing proliferation of cardiomyocytes in a subject that overexpresses miR-128 in the heart, does not reasonably provide enablement for a method of treating any possible cardiac disorder via delivery of any miRNA-128 inhibitor.  The specification does not enable any person skilled in the art to which it make and/or use the invention commensurate in scope with these claims. 
Factors to be considered in a determination of lack of enablement include, but are not limited to: 
(A) The breadth of the claims; 
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)
The claims are directed to a method of treating a subject suffering from any possible cardiac disorder via inhibition of miR-128 alone.
The specification demonstrates overexpression of miR-128 resulted in diminished proliferation of cardiomyocytes.  The claims do not require treatment of any specific cardiac disorder or any cardiac disorder that demonstrates miR-128 overexpression, but rather are directed to the treatment of any possible cardiac disorder with any level of miR-128 expression.
The specification demonstrates that deletion of miRNA-128 resulted in increased cardiomyocyte proliferation in mice.  However, the specification does not draw an 
With regards to cardiac disorders, the claims read upon treating an enormous genus of disorders that are not even traditionally considered to be cardiac disorders, as claim 4 recites that the disorder can be any disease or condition “benefited” by proliferation of cardiomyocytes and/or regeneration of heart tissue.  Many other systems of the body would benefit from regeneration of heart tissue.  This genus is enormous and the specification does not adequately draw a nexus between which disorders are cardiac disorders that would be predictably treatable by inhibition of miR-128 alone.
Yan et al. (J Cell Physiol, 2019, 234, 13452-13463) teach that miR-128 confers protection against cardiac microvascular endothelial injury in coronary heart disease via negative regulation of IRS1 (title).  Therefore, it would not be desirable to inhibit miR-128 in this disease state.
The scope of the claims in view of the specification as filed together do not reconcile the unpredictability in the art to enable one of skill in the art to make and/or use the claimed invention, namely a broad method of treating any cardiac disorder encompassing in vivo effects.
MPEP 2164.01
Any analysis of whether a particular claim is supported by the disclosure in an application requires a determination of whether that disclosure, when filed, contained sufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the claimed invention.

Also, MPEP 2164.01(a)
A conclusion of lack of enablement means that, based on the evidence regarding each of
the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed
invention without undue experimentation. In re Wright, 999 F.2d 1557,1562, 27
USPQ2d 1510, 1513 (Fed. Cir. 1993).

 	Given the teachings of the specification as discussed above, one skilled in the art could not predict a priori whether introduction of any miRNA-128 inhibitor in vivo by the broadly disclosed methodologies of the instantly claimed invention, would result in successful treatment of any cardiac disorder.  Without further guidance, one of skill in the art would have to practice a substantial amount of trial and error experimentation, an amount considered undue and not routine, to practice the instantly claimed invention.
A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation (see MPEP 2164.01(a)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 5, 8, 9, and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naar et al. (US 9,476,046 B2), in view of Zeng et al. (Molecular Medicine Reports, 14, 129-136, 2016), and Ruixing et al. (Translational Research, 149, 3, 2007, 152-160).
	The references are considered as enabled as the instant specification.

Naar et al. teach that nucleic acid sequences of the invention can be inserted into delivery vectors and expressed from transcription units within the vectors. The recombinant vectors can be DNA plasmids or viral vectors (column 21).  Naar et al. teach that the composition can be injected.  It would have been obvious to inject the formulation directly to cardiomyocytes if the condition to be treated is heart disease or other cardiovascular diseases with a reasonable expectation of successful delivery to the target.
Naar et al. teach that abnormal cholesterol and lipid homeostasis are linked to atherosclerosis/cardiovascular disease.  Naar et al. teach that excess circulating LDL can be oxidized and taken up by arterial macrophages, turning them into cholesterol/lipid-filled “foam cells” that are involved in the formation of atherosclerotic plaques. Triglycerides, as major components of very-low-density lipoprotein (VLDL), have been linked to atherosclerosis, and, by extension, the risk of heart disease and stroke. Elevated triglycerides (e.g., mildly elevated fasting levels, above 150 mg/dL (1.7 mmol/L), or high fasting levels above 200 mg/dL (2.26 mmol/L)) are common in subjects with metabolic syndrome/insulin resistance and those with poorly controlled diabetes, and contribute to the risk of atherosclerosis, heart disease, and stroke in that population.
Therefore, it would have been obvious to deliver a plasmid or viral vector comprising a genetic construct for production of a siRNA or shRNA targeting miR-128 to 
Naar et al. teach that in the presence of cardiovascular disease, optimal levels of LDL are less than 70.  Naar teaches that in some embodiments the methods described herein include the use of inhibitory nucleic acids to target miR-128 to improve cholesterol/lipid homeostasis and insulin resistance, e.g., in subjects with Metabolic Syndrome and/or cardiovascular disease.
Naar et al. teach that the methods described herein include the inhibition miR-128 in a subject who has cholesterol/lipid abnormalities (e.g., elevated circulating LDL, low HDL, elevated triglycerides), and/or is insulin resistant, and/or has the metabolic syndrome, and/or is suffering from type 2 diabetes, and/or cardiovascular disease. This can be achieved, for example, by administering an inhibitory nucleic acid.  Inhibitory nucleic acids for use in practicing the methods described herein and that are complementary to miR-128 can be those which inhibit post-transcriptional processing of miR-128, such as an interfering RNA, including but not limited to a shRNA, siRNA, or an antagomir.
Naar et al. teach incorporation of a pharmaceutically acceptable carrier.
Zeng et al. teach that miRNA-128 inhiibiton attenuates myocardial ischemia/reperfusion injury-induced cardiomyocyte apoptosis (title/abstract).  Zeng et al. teach that miR-128 inhibition has a protective effect against cardiomyocyte apoptosis during myocardial I/R, through the targeted activation of PPARG (page 135).  Therefore, 
For example, Ruixing et al. teach that inhibition of cardiomyocyte apoptosis with trimetazidine results in anti-ischemic activity, a cardioprotective effect, and improvement of the contractile response of hibernating myocardium to low-dose dobutamine in ischemic cardiomyopathy (page 153).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy Hudson Bowman whose telephone number is (571)272-0755.  The examiner can normally be reached on M-F 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/AMY H BOWMAN/Primary Examiner, Art Unit 1635